*449
Judgment affirmed.

The motion for a new trial was upon the grounds, that the verdict was contrary to law, evidence, etc., and for newly discovered evidence. In support of the latter ground was produced the affidavit of one Blalock, that. lie was acquainted with defendant; that he saw him buy a pair of pantaloons from a small black man on the Saturday forenoon before he was arrested; that affiant knew defendant had in his possession, at least two months before his arrest, a little advertisement in the shape of a snuff-box; that he knew that defendant paid fifty cents for the pantaloons, saw him do it; Also, the affidavit of one Bird, that he was well acquainted with defendant; that on the Saturday morning before he was arrested he saw defendant purchase a pair of pantaloons from a small black man and pay him therefor fifty cents; that these were the pantaloons for the theft of which in an alleged burglary defendant was tried and convicted ; and that affiant and Blalock were together when they saw defendant purchase the pantaloons at a restaurant on Decatur street in Atlanta. Also, the affidavits of defendant and his counsel, that they did not know and could not have known, before and at the time of his trial, that the evidence of Blalock or of Bird could be had.
Clinton Gowdt and F. R. Walker, for plaintiff in error. C. D. Hill, solicitor-general, contra.